Title: II: From Alexander Hamilton, 4 April 1792
From: Hamilton, Alexander
To: Washington, George



Philadelphia April 4 1792

The Secretary of the Treasury presents his respects to the President of the United States. He was informed, yesterday, by the Attorney General, that his opinion concerning the constitutionality of the Representation Bill was desired this morning. He now sends it with his reasons but more imperfectly stated than he could have wished—through want of time. He has never seen the bill, but from the accounts he has had of it he takes it for granted that he cannot have misconceived its contents so as to cause any material error in the process of his reasoning.
